Citation Nr: 0707557	
Decision Date: 03/13/07    Archive Date: 03/20/07

DOCKET NO.  04-21 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for bilateral pes planus with bilateral hallux valgus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1960 to 
February 1964.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia (RO) which granted service 
connection for bilateral pes planus, rated 10 percent 
disabling effective February 24, 2003.  

The veteran requested a BVA hearing in May 2004, but withdrew 
this request in August 2004.  

The Board remanded the case to the RO via the Appeals 
Management Center (AMC) for further development in July 2006.  
In a subsequent September 2006 rating decision, the AMC 
granted a 30 percent evaluation for bilateral pes planus with 
hallux valgus, effective February 24, 2003, the date of the 
claim.  The AMC determined that the related bilateral hallux 
valgus which was determined to be secondary to bilateral pes 
planus did not warrant a separate rating.  The case is once 
again before the Board for review.


FINDING OF FACT

The veteran has bilateral pes planus and bilateral hallux 
valgus with objective evidence of deformity in the toes and 
feet; calluses on the medial aspect of the foot bilaterally; 
and pain on manipulation and use.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
bilateral pes planus with hallux valgus have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 4.71a, Diagnostic Codes 5276, 5280 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In a March 2003 letter, VA informed the veteran of the 
evidence necessary to substantiate his service connection 
claim, evidence VA would reasonably seek to obtain, and 
information and evidence for which the veteran was 
responsible.  VA in effect asked the veteran to provide any 
evidence that pertains to his claim.  

A July 2006 letter provided the veteran with notice of the 
type of evidence necessary to establish a disability rating 
and effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  This notice was not received prior to 
the initial rating decision.  Despite the inadequate timing 
of this notice, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In that regard, the March 
2003 letter addressed the veteran's original application for 
service connection.  In April 2003, the RO awarded service 
connection for bilateral pes planus and assigned a 10 
evaluation, effective the date of the claim.  Therefore, the 
March 2003 letter served its purpose in providing VCAA notice 
and its application is no longer required because the 
original claim has been "substantiated."  See 
Dingess/Hartman v. Nicholson, supra.  

The veteran's current appeal is for a higher initial 
evaluation for bilateral pes planus.  A May 2005 statement of 
the case and a September 2006 supplemental statement of the 
case provided the veteran with pertinent criteria for 
establishing a higher initial rating.  Thus, the Board finds 
that VA complied with the procedural requirements of 38 
U.S.C.A. §§ 5104, 7105(d), and 38 C.F.R. § 3.103(b).  Id.

The veteran's service medical records, VA treatment records, 
and VA examinations have been associated with the claims 
file.  VA has provided the veteran with every opportunity to 
submit evidence and arguments in support of his claim, and to 
respond to VA notices.  The veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  The record 
is complete and the case is ready for review.

B.  Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2006).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2006).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2006).  

The Board notes that the United States Court of Appeals for 
Veterans Claims (CAVC) has distinguished a new claim for an 
increased rating of a service-connected disability from a 
case where the veteran expresses dissatisfaction with an 
initial rating of a disability that has just been service-
connected.  See Fenderson v. West, 12 Vet. App 119 (1999).  
In the latter case, VA must assess the level of disability 
from the date of initial application for service connection 
and determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim, a practice known as a "staged 
rating."  Id.  In this case, a staged rating is for 
consideration. 

In evaluating disabilities of the musculoskeletal system, it 
is necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to 
due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  38 
C.F.R. § 4.40 (2006).  Weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity, or atrophy of disuse are relevant factors in 
regard to joint disability.  38 C.F.R. § 4.45 (2006).  
Painful, unstable, or malaligned joints, due to a healed 
injury, are entitled to at least the minimal compensable 
rating for the joint.  38 C.F.R. § 4.59 (2006).   

The veteran has been assigned a 30 percent evaluation for 
bilateral pes planus with bilateral hallux valgus under 
Diagnostic Code 5276.  A 20 percent or 30 percent evaluation 
is assigned respectively for severe unilateral or bilateral 
acquired flatfoot, with objective evidence of marked 
deformity, pain on manipulation and use accentuated an 
indication of swelling on use, and characteristic 
callosities. 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2006).  
A 30 percent or 50 percent evaluation is assigned 
respectively for pronounced unilateral or bilateral acquired 
flatfoot, with marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo Achilles on manipulation, not 
improved by orthopedic shoes or appliances. Id.

Under Diagnostic Code 5280, a 10 percent evaluation is 
assigned for unilateral hallux valgus which is operated with 
resection of the metatarsal head, or for severe hallux 
valgus, if equivalent to amputation of the great toe. 38 
C.F.R. § 4.71a, Diagnostic Code 5280 (2006).

A March 2003 VA examination reflects bilateral pes planus 
deformities with loss of longitudinal arch, valgus heel 
alignment and weight bearing position, and bilateral hallux 
valgus deformities.  The veteran had 20 degrees subtalar 
joint motion, 40 degrees plantar flexion, and 20 degrees 
dorsal flexion on each side without restriction or pain; 
joint motion was described as normal. He had pain to 
palpitation along the navicular bones on both sides where the 
arch is normally located.  When he stood up, he had no 
longitudinal arch.  He walked without a limp.  He had well-
fitting orthotics in his shoes.   There were no callosities 
on the feet and no hammertoes or vascular changes.  The 
forefeet were widened out on both sides with bunions.  On 
clinical examination he looked like he had bilateral 
metatarsal primus varus with a very wide forefoot.  He was 
assessed as having symptomatic flat feet. 

VA treatment records from August 2005 to August 2006 show 
that the veteran continued to use orthotics for bilateral pes 
planus.  

During the August 2006 VA examination, the veteran reported 
having flare-ups weekly or more often.  He reported that he 
always used orthotic inserts and described the effectiveness 
of such as fair.  He had hallux valgus toe deformity; 
calluses on the medial aspect of the foot bilaterally; and 
trace edema along the dorsal aspect of both feet.  There was 
moderate abnormality with motion and abnormal gait; his steps 
were deliberate with weight placed on the medial aspect of 
the feet.  Examination reflected abnormal weight bearing with 
increased wear on the inside edge of the forefoot of his 
shoes; fatigability; moderate pain with motion of each toe 
and with inversion and eversion; and moderate tenderness 
along the dorsal and plantar aspect of both feet.  

There was inward bowing of the Achilles tendon, forefoot 
malalignment, and midfoot malalignment, with pain on 
manipulation bilaterally.  There was no pronation 
bilaterally, and no arch present on weight bearing or non-
weight bearing.  The veteran had 15 degrees valgus angulation 
bilaterally.  Examination reflected hallux valgus with 20 
degrees angulation at the first metatarsophalangeal joint 
bilaterally.  He had not had surgery or resection of the 
metatarsal head.  The abnormal position was not actively or 
passively correctable.  Examination did not reflect 
hammertoes, pes cavus, or malunion or non-union of the tarsal 
or metatarsal joints.  

The veteran had abnormal motion in the first 
metatarsophalangeal joint, with 0 to 50 degrees dorsiflexion 
with pain at 50 degrees, and 0 to 15 degrees plantar flexion 
with pain at 15 degrees bilaterally. The veteran had pain 
with motion, but there were no objective findings of fatigue, 
incoordination, and lack of endurance or weakness, and there 
was no additional limitation of joint function.  The examiner 
noted that the second toe of each foot was 1 centimeter off 
the floor with weight bearing, showing deformity in the feet.  
The veteran was assessed with bilateral hallux valgus, 
secondary to his pes planus.  X-rays reflected degenerative 
changes of the first metatarsal phalangeal joints 
bilaterally.   

The Board finds that the veteran's bilateral pes planus more 
closely resembles the criteria described for a 30 percent 
evaluation under Diagnostic Code 5276.  The August 2006 VA 
examination shows that the veteran's bilateral pes planus had 
increased in severity from the time of the March 2003 VA 
examination.  There was objective evidence of deformity in 
the toes and feet; calluses on the medial aspect of the foot 
bilaterally; and pain on manipulation and use.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5276 (2006).  

The veteran's bilateral pes planus is not shown to result in 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo Achilles on manipulation, not improved by orthopedic 
shoes or appliances, to warrant a higher evaluation under 
Diagnostic Code 5276.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5276 (2006).  The August 2006 VA examination did not reflect 
any pronation in the feet.  The August 2006 VA examiner noted 
that the veteran had moderate tenderness along the plantar 
aspect of the feet.  Examination did not reflect extreme 
tenderness.  There was inward bowing of Achilles alignment; 
however, no spasms were noted on manipulation of the Achilles 
tendon.  Finally, there is no evidence, which shows that 
bilateral pes planus is not improved by orthopedic shoes or 
appliances.  During the March 2003, the veteran was noted to 
have well-fitting orthotics in his shoes.  VA treatment 
records reflect continued use of orthotics.  During his 
August 2006 VA examination, the effectiveness of his 
orthotics was described as fair.  Thus, the Board finds that 
an increased evaluation for bilateral pes planus is not 
warranted.

The veteran has been assessed bilateral hallux valgus, 
secondary to his pes planus.  The evidence, however, does not 
reflect surgery with resection of the metatarsal head, and 
does not reflect severe hallux valgus, equivalent to an 
amputation of the great toe to warrant an additional or 
separate evaluation under Diagnostic Code 5280.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5280 (2006).

The Board has considered whether the veteran's disability 
would warrant a higher evaluation under other Diagnostic 
Codes pertaining to the foot.  However, the veteran does not 
have bilateral weak foot, claw foot, metatarsalgia, hallux 
rigidus, hammer toe, malunion or nonunion of the tarsal or 
metatarsal bones, or other foot injuries to warrant an 
evaluation under Diagnostic Codes 5277-5279, 5281-5284.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5277-5279, 5281-5284 
(2006).  
In making this determination, the Board has considered, along 
with the schedular criteria, functional loss due to flare-ups 
of pain, fatigability, incoordination, pain on movement, and 
weakness.  See 38 C.F.R. §§ 4.40, 4.45 (2006); DeLuca v. 
Brown, 8 Vet. App. 202, 206-7 (1995).  However, there were no 
objective findings of fatigue, incoordination, lack of 
endurance, or weakness on examination, and the August 2006 
examiner indicated that there were no additional limitations 
to joint function.  

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where schedular evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the veteran's disability has not been 
shown to cause marked interference with employment beyond 
that contemplated by the Schedule for Rating Disabilities, 
has not necessitated frequent periods of hospitalization, and 
has not otherwise rendered impractical the application of the 
regular schedular standards utilized to evaluate the severity 
of the disability.  Thus, the Board finds that the 
requirements for referral for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).

C.  Conclusion

The preponderance of the evidence is against finding that the 
veteran's bilateral pes planus with bilateral hallux valgus 
has increased to warrant a higher rating evaluation.  The 
appeal is accordingly denied.  In making this determination, 
the Board has considered the provisions of 38 U.S.C.A. § 
5107(b) regarding benefit of the doubt, but there is not such 
a state of equipoise of positive and negative evidence to 
otherwise grant the veteran's claim.




ORDER

An initial evaluation for bilateral pes planus with bilateral 
hallux valgus in excess of 30 percent, is denied.




____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


